UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 13-4612


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CHARLES PAGE HAINES, III,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cr-00057-GMG-DJJ-3)


Submitted:   August 27, 2014                  Decided:     August 29, 2014


Before GREGORY    and   WYNN,    Circuit   Judges,   and    DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Scott C. Brown, SCOTT C. BROWN LAW OFFICE, Wheeling, West
Virginia, for Appellant.     Zelda E. Wesley, Assistant United
States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Page Haines was sentenced to ninety-two months

of imprisonment following his conviction by a jury of conspiracy

to distribute twenty-eight grams or less of cocaine base, three

counts of distributing cocaine base, distributing heroin, and

maintaining a drug-involved premises, in violation of 21 U.S.C.

§§ 841(a), 846, 856 (2012).           On appeal, Haines claims that the

district    court    erred    in     admitting    evidence      of     his    prior

narcotics distribution under Fed. R. Evid. 404(b) and improperly

enhanced    his    offense   level    under    U.S.     Sentencing     Guidelines

Manual (“USSG”) § 2D1.1(b)(12) (2012).            We affirm.

            Evidence of prior bad acts may be admitted as proof of

“motive,    opportunity,      intent,       preparation,     plan,     knowledge,

identity,   absence    of    mistake,   or    lack    of   accident”    but     “not

. . . to prove a person’s character in order to show that on a

particular occasion the person acted in accordance with [his]

character.”       Fed. R. Evid. 404(b); see United States v. Wilson,

624 F.3d 640, 651 (4th Cir. 2010).             “To be admissible under Rule

404(b), evidence must be (1) relevant to an issue other than

character; (2) necessary; and (3) reliable.”                  United States v.

Siegel, 536 F.3d 306, 317 (4th Cir. 2008) (internal quotation

marks   omitted).       Potential      Rule    404(b)      evidence    should    be

excluded if its probative value is substantially outweighed by



                                        2
its    unfair        prejudice    to     the   defendant.            United     States    v.

Johnson, 617 F.3d 286, 296-97 (4th Cir. 2010).

               Here, there was an adequate connection between Haines’

June 2012 narcotics distribution, which supported his present

convictions, and the challenged Rule 404(b) evidence — namely

Haines’ participation in several controlled buys in early 2010.

See    id.           Those   earlier      controlled          buys     involved     Haines

facilitating the sale of substantially the same varieties of

drugs to the same confidential informants in the same geographic

area as his instant offenses.                      Thus, the 2010 controlled buys

were relevant.          See United States v. Branch, 537 F.3d 328, 341-

42 (4th Cir. 2008); United States v. Hodge, 354 F.3d 305, 312

(4th Cir. 2004) (reaching same result under analogous facts).

               The    evidence    of     the    2010       controlled   buys     was     also

necessary to the Government’s case.                         Because Haines squarely

placed    his    knowledge        and    intent       at    issue,    evidence     of    his

repeated, analogous drug transactions was instrumental to the

Government’s case.           See United States v. McBride, 676 F.3d 385,

398 (4th Cir. 2012).             Finally, the prejudice to Haines resulting

from     the    admission        of     the    Rule    404(b)        evidence     did    not

substantially outweigh its probative value.                           Accordingly, the

district court did not abuse its discretion in admitting the

challenged evidence.             See United States v. Williams, 740 F.3d
308, 314 (4th Cir. 2014) (stating standard of review).

                                               3
            Next,       Haines         claims          that     the      district        court’s

application       of    USSG       § 2D1.1(b)(12)          constituted         impermissible

double    counting      in        light    of    his     conviction        under    21    U.S.C.

§ 856.     We review this claim for plain error.                            See Puckett v.

United     States,          556 U.S. 129,     134-36       (2009)       (discussing

standard).     We conclude that the district court did not err —

plainly or otherwise — because the Guidelines do not proscribe

applying    § 2D1.1(b)(12)            where      a     defendant      is   convicted       under

§ 856.      See    USSG       § 2D1.1        cmt.       n.17;   see      United     States      v.

Hampton,    628 F.3d 654,     664      (4th     Cir.     2010)    (“[T]here       is    a

presumption that double counting is proper where not expressly

prohibited by the guidelines.”).

            Finally,          Haines       contends        that     the     district      court

clearly    erred       in    finding       that        narcotics      distribution        was   a

primary    purpose      for       which    he     maintained       his     residence.        See

United States v. Manigan, 592 F.3d 621, 626 (4th Cir. 2010)

(stating    standard         of     review).           However,       “[m]anufacturing          or

distributing a controlled substance need not be the sole purpose

for which the premises was maintained, but must be one of the

defendant’s primary or principal uses for the premises.”                                   USSG

§ 2D1.1 cmt. n.17.                We conclude that the evidence before the

district court was clearly sufficient to support its application

of § 2D1.1(b)(12) despite the fact that Haines had lived in his



                                                 4
home his entire life.         See United States v. Miller, 698 F.3d
699, 706-07 (8th Cir. 2012).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

conclusions     are   adequately   presented   in   the   materials     before

this court and argument would not aid in the decisional process.



                                                                   AFFIRMED




                                     5